DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/05/2022 and 07/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Objection/s to the Specification
The title of the invention, “Liquid cooling device and projection device,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-13, 16, and 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kondou (US 20070068653 A1).
Regarding claims 1 and 9, Kondou teaches projection device (Fig. 1-25), comprising: an illumination system (11, 12, 13, 15), a light valve (1R/G/B), a projection lens (3), and a cooling system (21-25, 121-125), wherein the illumination system (11, 12, 13, 15) comprises a light source (11), the light source (11) is adapted to provide an illumination beam, the light valve (1R/G/B) is disposed on a transmission path of the illumination beam to convert the illumination beam into an image beam, the projection lens (3) is disposed on a transmission path of the image beam, and the cooling system (21-25, 121-125) comprises a liquid cooling device (21A, 21B, 121), at least one heat absorbing element (25, 125), and a liquid conveying pipeline (23, 123), wherein the liquid cooling device (21A, 21B, 121) comprises a first liquid cooling row (21a/c), a second liquid cooling row (21a/c), and a fan (26, 126), wherein the first liquid cooling row (21a/c) has a first inflow end and a first outflow end for liquid to flow from the first inflow end to the first outflow end in a first direction; the second liquid cooling row (21a/c) is disposed opposite to the first liquid cooling row (21a/c), the second liquid cooling row (21a/c) has a second inflow end and a second outflow end, and the second inflow end is connected to the first outflow end for the liquid flowing out of the first outflow end to flow from the second inflow end to the second outflow end in a second direction, wherein the first direction is opposite to the second direction; and the fan (26, 126) is adapted to generate airflow, and the airflow sequentially flows through the second liquid cooling row (21a/c) and the first liquid cooling row (21a/c) to cool the liquid (Fig. 21, 23, 24); the at least one heat absorbing element (25, 125) is connected to at least one of the light source (11) and the light valve (1R/G/B), and the heat absorbing element (25, 125) has a liquid inflow end and a liquid outflow end; and the liquid conveying pipeline (23, 123) is connected in series with the heat absorbing element (25, 125) and the liquid cooling device (21A, 21B, 121), wherein the liquid flowing out from the second outflow end flows into the heat absorbing element (25, 125) through the liquid conveying pipeline (23, 123) and the liquid inflow end and flows into the first inflow end through the liquid outflow end and the liquid conveying pipeline (23, 123).
Regarding claim 10, Kondou further teaches the cooling system (21-25, 121-125) further comprises a pump (24, 124) and a liquid storage tank (22A, 122), and the liquid conveying pipeline (23, 123) is also connected in series with the pump (24, 124) and the liquid storage tank (22A, 122).
Regarding claims 2 and 11, Kondou further teaches the first liquid cooling row (21a/c) comprises a plurality of first liquid cooling tubes arranged at intervals, each of the plurality of first liquid cooling tubes extends in the first direction, the second liquid cooling row (21a/c) comprises a plurality of second liquid cooling tubes arranged at intervals, each of the plurality of second liquid cooling tubes extends in the second direction, and the plurality of first liquid cooling tubes are respectively opposite to the plurality of second liquid cooling tubes (Fig. 2A-10, 12A, 12B, 14-18, 20).
Regarding claims 3 and 12, Kondou further teaches the first liquid cooling row (21a/c) further comprises a plurality of first heat dissipating elements (21b) connected between the plurality of first liquid cooling tubes, and the second liquid cooling row (21a/c) further comprises a plurality of second heat dissipating elements (21b) connected between the plurality of second liquid cooling tubes.
Regarding claims 4 and 13, Kondou further teaches the plurality of first heat dissipating elements (21b) and the plurality of second heat dissipating elements (21b) comprise a plurality of heat dissipating fins.
Regarding claims 7 and 16, Kondou further teaches the first liquid cooling row (21a/c) and the second liquid cooling row (21a/c) are separated by a predetermined distance (Fig. 2A-10, 12A, 12B, 14-18, 20).
Regarding claims 8 and 17, Kondou further teaches a liquid conduit, wherein the liquid conduit is connected between the first outflow end and the second inflow end (Fig. 2A-10, 12A, 12B, 14-18, 20).

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 6, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kondou in view of Suzumura (US 5168925 A).
Regarding claims 5 and 14, Kondou does not explicitly teach the plurality of first liquid cooling tubes and the plurality of second liquid cooling tubes comprise a plurality of flat tubes.
Suzumura teaches the plurality of first liquid cooling tubes and the plurality of second liquid cooling tubes comprise a plurality of flat tubes (col. 3, lines 16-25).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Kondou with Suzumura; because flat tubes having larger surface areas improves heat dissipation.
Regarding claims 6 and 15, Kondou further teaches header tanks (204, 205), but does not explicitly teach the first liquid cooling row (21a/c) further comprises a first header tank and a second header tank, the plurality of first liquid cooling tubes are connected between the first header tank and the second header tank, the first header tank has the first inflow end, and the second header tank has the first outflow end; and the second liquid cooling row (21a/c) further comprises a third header tank and a fourth header tank, the plurality of second liquid cooling tubes are connected between the third header tank and the fourth header tank, the third header tank has the second inflow end, and the fourth header tank has the second outflow end.
Suzumura teaches the first liquid cooling row (61) further comprises a first header tank (3a) and a second header tank, the plurality of first liquid cooling tubes (61) are connected between the first header tank (3a) and the second header tank (4a), the first header tank (3a) has the first inflow end, and the second header tank (4a) has the first outflow end; and the second liquid cooling row (62/63) further comprises a third header tank (3b/4b) and a fourth header tank (4b/3c), the plurality of second liquid cooling tubes are connected between the third header tank (3b/4b) and the fourth header tank (4b/3c), the third header tank (3b/4b) has the second inflow end (3b), and the fourth header tank (4b/3c) has the second outflow end.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Kondou with Suzumura; because it allows better volume management of the coolant.

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents, US 20220071058 A1, US 20210018229 A1, US 20180267393 A1, US 8708037 B2, US 20080030688 A1, US 7621150 B2, US 20050185142 A1, US 20050157269 A1, US 20070012432 A1, US 20050081534 A1, US 6166907 A, and US 6286590 B1, disclose liquid cooling system having a heat exchange/radiator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882